DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claims 16-20 under 35 USC 102(a)(1), Applicant's arguments filed 01/05/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 9,752,917 B2) in view of Breed (US 2013/0325323 A1).
Regarding claim 16, Weber teaches a sensor system for detecting a level of a liquid (col. 1, lines 28-30, point level detection of media such as liquids in containers), the sensor system comprising: 
	a container configured to hold a volume of the liquid (Fig. 4, col. 7, line 64, container 32); 
	an antenna (Fig. 2, 16, col. 5, line 50, antenna 16) arranged proximate the volume of the liquid (Fig. 4, 14a-e, col. 8, line 1, to the filling levels to be monitored); and 
	radiofrequency circuit configured to apply a radio frequency signal to the antenna (Fig. 2, col. 5, lines 49~52, a digital module 20 including RF transceiver 18) and provide one or more signals indicative of the level of the volume of liquid within the container (col. 5, lines 45-55, An integrated radio frequency transceiver 18 to transmit or receive a microwave signal; col. 8, line 1, to the filling levels to be monitored), wherein the antenna is coupled to an outer surface of the container (Fig. 4, col. 7, lines 60-67, antennas are mounted on one or the other side of the container 32).
	However, Weber does not explicitly teach the sensor system is a vehicle sensor system wherein the antenna is a monopole antenna.
	Breed teaches a vehicle sensor system ([0106] measuring, detecting or sensing device mounted on a vehicle in conjunction with diagnostic module; oil level sensor, transmission fluid level sensor; coolant level sensor) wherein the antenna is a monopole antenna ([0200] wireless sensors or presence of fluids or gases; [0201] wireless sensors having antenna; [0329] antennas for fluid level sensors; [0393] small efficient wide bandwidth monopole antenna).

	Regarding claim 17, all the limitations of claim 16 are taught by Weber in view of Breed.
	Weber in view of Breed further teaches the vehicle sensor system, wherein the liquid comprises at least one of oil, coolant fluid, power steering fluid, brake fluid, or windshield wiper fluid (Breed, [0106] measuring, detecting or sensing device mounted on a vehicle in conjunction with diagnostic module; oil level sensor, transmission fluid level sensor; coolant level sensor).
Regarding claim 18, all the limitations of claim 16 are taught by Weber in view of Breed.
	Weber further teaches the sensor system, further comprising an additional antenna arranged parallel with the antenna (Fig. 4, 14a on one side of 32 and 14b-e on the other side of 32).
	Breed teaches the antennas are monopole antennas ([0393] small efficient wide bandwidth monopole antenna).
Regarding claim 19, all the limitations of claim 16 are taught by Weber in view of Breed.

	Regarding claim 20, Weber teaches a method of sensing a level of a volume of a liquid in a container (col. 1, lines 28-30, point level detection of media such as liquids in containers), the method comprising:
	applying a first radio frequency signal (Fig. 4, 12a) from a radio frequency circuit (Fig. 4, 14a) to a first antenna (Fig. 4, 14b) arranged proximate the volume of the liquid (Fig. 4, 12a, 14b, col. 8, line 1, to the filling levels to be monitored); 
	applying a second radio frequency signal (Fig. 4, 12b) from the radio frequency circuit (Fig. 4, 14a) to a second antenna (Fig. 4, 14c) arranged proximate the volume of the liquid (Fig. 4, 12b, 14c, col. 8, line 1, to the filling levels to be monitored);  and 
	providing one or more signals indicative of the level of the volume of the liquid within the container (col. 5, lines 45-55, An integrated radio frequency transceiver 18 to transmit or receive a microwave signal; col. 8, line 1, to the filling levels to be monitored) based on a coupling between the first antenna and the second monopole (col. 4, lines 4-21; mutual evasion, frequency spreading, a number of microwave units can thereby transmit in parallel and can selectively be associated in pairs).
	However, Weber does not explicitly teach the method comprising monopole antennas.

	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Breed  to the teachings of Weber in order for small and efficient implementation of the sensor system ([0393] small efficient wide bandwidth monopole antenna).
Allowable Subject Matter
Claims 1-4, 6-11, and 13-15 are allowed. Specifically, the independent claim 1 is allowed over the prior arts. The dependent claims 2-4, 6-11, and 13-15 are allowed due to their dependencies to the said independent claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior arts fail to teach or reasonably suggest A liquid level sensor system comprising:
an additional monopole antenna arranged parallel with the monopole antenna; 
wherein the radiofrequency circuit is further configured to: 
apply an additional radio frequency signal to the additional monopole antenna; 
calculate a peak coupling frequency between the monopole antenna and additional monopole antenna; and 
in combination with the other limitations of the claim.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior arts fail to teach or reasonably suggest a method for sensing a level of a volume of a liquid in a container, the method comprises determining a peak coupling value between the monopole antenna and additional monopole antenna at a test frequency, and wherein the one or more signals indicative of the level of the volume of the liquid are positively correlated with the coupling at the test frequency, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEOKJIN KIM/Primary Examiner, Art Unit 2844